 

Exhibit 10.2

 

SECOND AMENDMENT TO

 

EXECUTIVE AGREEMENT

 

THIS SECOND AMENDMENT TO EXECUTIVE AGREEMENT (“Second Amendment”) is entered
into and effective on October 1, 2020 (the “Effective Date”) by and between Penn
National Gaming, Inc., a Pennsylvania corporation (the “Company”), and David
Williams, an individual (“Executive”), with respect to the following facts and
circumstances:

 

RECITALS

 

The Company and Executive entered into an Executive Agreement on January 22,
2020 and effective as of January 27, 2020, as amended on March 27, 2020 and
effective on April 1, 2020 (as amended, the “Agreement”).

 

The Company and Executive desire to further amend the Agreement pursuant to the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

AMENDMENTS

 

1.        As of the Effective Date, the salary components only of Section 1(a)
of the Agreement (Term and Compensation) are hereby deleted in their entirety
and replaced with the following:

 

“1.      Term and Compensation. 

 

(a)      The Company hereby agrees to employ Executive and Executive hereby
accepts such employment, in accordance with the terms, conditions and provisions
hereinafter set forth in this Agreement, at the following compensation: $650,000
as base salary effective on October 1, 2020 and thereafter; provided that the
Compensation Committee of the Company shall have discretion to increase the base
salary during the term of this Agreement.”

 

2.        Except as modified herein, all other terms of the Agreement shall
remain in full force and effect. In the event of a conflict between the terms of
the Agreement and this Second Amendment, the terms of this Second Amendment
shall apply. No modification may be made to the Agreement or this Second
Amendment except in writing and signed by both the Company and Executive.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 



- 1 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.

 



EXECUTIVE   PENN NATIONAL GAMING, INC.         /s/ David Williams   By: /s/ Jay
A. Snowden David Williams     Jay A. Snowden,       President and Chief
Executive Officer

 



- 2 -

 